                                                                                                       1   TROUTMAN SANDERS LLP
                                                                                                           Michael K. Cassata, Bar No. 287928
                                                                                                       2   michael.cassata@troutman.com
                                                                                                           Jill Kuhn, GA Bar No. 648990 (admitted pro hac vice)
                                                                                                       3   jill.kuhn@troutman.com
                                                                                                           580 California Street, Suite 1100
                                                                                                       4   San Francisco, CA 94104
                                                                                                           Telephone: 415.477.5700
                                                                                                       5   Facsimile: 415.477.5710
                                                                                                       6   Attorneys for Defendant, Cross-Complainant, and
                                                                                                           Cross-Defendant
                                                                                                       7   SOUTHWIRE COMPANY, LLC
                                                                                                       8
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                       9
                                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                                                      10
                                                                                                                                         SACRAMENTO DIVISION
                                                                                                      11
                         580 CALIFORNIA STREET, SUITE 1100




                                                                                                           SCOTTSDALE INSURANCE                        Case No. 2:18-CV-00958-JAM-EFB
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12   COMPANY,
                                                                                                                                                       STIPULATION FOR DISMISSAL
                                                                                                      13                    Plaintiff,                 WITHOUT PREJUDICE OF
                                                                                                                                                       DEFENDANTS REXEL USA, INC.
                                                                                                      14   v.                                          AND SOUTHWIRE COMPANY,
                                                                                                                                                       LLC
                                                                                                      15   ESSEX ELECTRIC, a Division of
                                                                                                           Superior Essex; ESSEX ELECTRIC, a
                                                                                                      16   Division of Alpine Holdco, Inc.;
                                                                                                           PLATT ELECTRIC SUPPLY, INC.,
                                                                                                      17   and DOES 1 to 25,
                                                                                                      18                    Defendant.
                                                                                                      19   AND RELATED CROSS-ACTIONS
                                                                                                      20

                                                                                                      21
                                                                                                                                             STIPULATION
                                                                                                      22
                                                                                                                   Whereas Plaintiff Scottsdale Insurance Company, Defendant Superior Essex
                                                                                                      23
                                                                                                           Inc., Defendant Essex Group, Inc., and Defendant Alpine Holdco, Inc., and each of
                                                                                                      24
                                                                                                           them, has agreed with Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc.
                                                                                                      25
                                                                                                           for a dismissal of Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc. from
                                                                                                      26
                                                                                                           the case without prejudice in exchange for a mutual waiver of costs and fees.
                                                                                                      27
                                                                                                           Defendant Southwire Company, LLC has made no cross claim against Defendant
                                                                                                      28
                                                                                                                STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                           SOUTHWIRE COMPANY, LLC
                                                                                                       1   Rexel USA, Inc. dba Platt Electric Supply, Inc.;
                                                                                                       2         Whereas Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc. has
                                                                                                       3   agreed to a dismissal of its cross claims against Defendant Superior Essex Inc.,
                                                                                                       4   Defendant Essex Group, Inc., Defendant Southwire Company, LLC, and Defendant
                                                                                                       5   Alpine Holdco, Inc., and each of them, without prejudice in exchange for a mutual
                                                                                                       6   waiver of costs and fees;
                                                                                                       7         Whereas Plaintiff Scottsdale Insurance Company, Defendant Superior Essex
                                                                                                       8   Inc., Defendant Essex Group, Inc., Defendant Rexel USA, Inc. dba Platt Electric
                                                                                                       9   Supply, Inc., and Defendant Alpine Holdco, Inc., and each of them, has agreed with
                                                                                                      10   Defendant Southwire Company, LLC for a dismissal of Southwire Company, LLC
                                                                                                      11   from the case without prejudice in exchange for a mutual waiver of costs and fees;
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12         Whereas Defendant Southwire Company, LLC has agreed to a dismissal of
                                                                                                      13   its cross claims against Defendant Superior Essex Inc., Defendant Essex Group,
                                                                                                      14   Inc., and Defendant Alpine Holdco, Inc., and each of them, without prejudice in
                                                                                                      15   exchange for a mutual waiver of costs and fees;
                                                                                                      16         It is hereby stipulated by and between the parties that Defendant, Cross
                                                                                                      17   Complainant, and Cross Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc.
                                                                                                      18   will be dismissed without prejudice.
                                                                                                      19         It is hereby stipulated by and between the parties that Defendant, Cross
                                                                                                      20   Complainant, and Cross Defendant Southwire Company, LLC will be dismissed
                                                                                                      21   without prejudice.
                                                                                                      22         It is hereby stipulated by and between the parties that, if any party chooses to
                                                                                                      23   again name Rexel USA, Inc. dba Platt Electric Supply, Inc. and/or Southwire
                                                                                                      24   Company, LLC as a party to this lawsuit after their respective dismissals, Rexel
                                                                                                      25   USA, Inc. dba Platt Electric Supply, Inc. and Southwire Company, LLC’s current
                                                                                                      26   counsel of record agree to accept service of said complaint/cross-claim on behalf of
                                                                                                      27   their respective clients. If Cross Defendant Rexel USA, Inc. dba Platt Electric
                                                                                                      28   Supply, Inc. and Southwire Company, LLC
                                                                                                                                                - 2 - are again named as parties after their
                                                                                                              STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                         SOUTHWIRE COMPANY, LLC
                                                                                                       1   dismissals, Cross Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc. and
                                                                                                       2   Southwire Company, LLC reserve the right to bring a pleadings challenge to any
                                                                                                       3   such pleadings as appropriate.
                                                                                                       4
                                                                                                           Dated: February _____, 2019        LAW OFFICES OF JEFFREY C. SPARKS
                                                                                                       5

                                                                                                       6
                                                                                                                                              By: signature on original
                                                                                                       7                                        Jeffrey C. Sparks
                                                                                                                                                Attorney for Plaintiff
                                                                                                       8                                        SCOTTSDALE INSURANCE COMPANY
                                                                                                       9

                                                                                                      10   Dated: February _____, 2019         TROUTMAN SANDERS LLP
                                                                                                      11
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP




                                                                                                                                                    signature on original
                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12                                       By:
                                                                                                                                                 Michael K. Cassata
                                                                                                      13                                         Attorneys for Defendant
                                                                                                                                                 SOUTHWIRE COMPANY, LLC
                                                                                                      14
                                                                                                           Dated: February _____, 2019         KLINDINST PC
                                                                                                      15

                                                                                                      16
                                                                                                                                               By: signature on original
                                                                                                      17                                         Ian Rambarran
                                                                                                      18
                                                                                                                                                 Kristin N. Blake
                                                                                                                                                 Attorneys for Defendant
                                                                                                      19
                                                                                                                                                 REXEL USA, INC. dba PLATT
                                                                                                                                                 ELECTRIC SUPPLY, INC.
                                                                                                      20

                                                                                                      21
                                                                                                           Dated: February _____, 2019          CLAP MORONEY VUCINICH BEEMAN
                                                                                                                                                SCHELEY
                                                                                                      22

                                                                                                      23                                             signature on original
                                                                                                                                                By:
                                                                                                      24                                          Christopher J. Beeman
                                                                                                                                                  Attorneys for Defendant
                                                                                                      25                                          ALPINE HOLDCO, INC.

                                                                                                      26

                                                                                                      27

                                                                                                      28                                          -3-
                                                                                                              STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                         SOUTHWIRE COMPANY, LLC
                                                                                                       1   Dated: February _____, 2019         ALLEN, GLAESSNER, HAZELWOOD &
                                                                                                                                               WERTH, LLP
                                                                                                       2

                                                                                                       3                                             signature on original
                                                                                                                                               By:
                                                                                                       4                                         Vincent Castillo
                                                                                                                                                 Alexei Offil-Klein
                                                                                                       5                                         Attorneys for Defendants
                                                                                                                                                 SUPERIOR ESSEX INC. and ESSEX
                                                                                                       6                                         GROUP, INC.
                                                                                                       7

                                                                                                       8

                                                                                                       9
                                                                                                                Based upon the stipulation of the parties, the Court hereby Orders
                                                                                                      10
                                                                                                           Defendants, Cross Complainants and Cross Defendants Rexel USA, Inc. and
                                                                                                      11
                                                                                                           Southwire Company, LLC dismissed from the action without prejudice.
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12

                                                                                                      13
                                                                                                           DATED: February 13, 2019.            ____________________________________
                                                                                                      14                                        Edmund F. Brennan
                                                                                                                                                United States Magistrate Judge
                                                                                                      15

                                                                                                      16

                                                                                                      17

                                                                                                      18

                                                                                                      19

                                                                                                      20

                                                                                                      21

                                                                                                      22

                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26

                                                                                                      27

                                                                                                      28                                          -4-
                                                                                                             STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                        SOUTHWIRE COMPANY, LLC
